SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

911
CA 14-01576
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


EDWARD MELIA, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

ZENHIRE, INC., ROBERT H. FRITZINGER AND
DEBORAH FRITZINGER, DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


BLAIR & ROACH, LLP, TONAWANDA (DAVID L. ROACH OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

SANDERS & SANDERS, CHEEKTOWAGA (HARVEY P. SANDERS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered December 6, 2013. The order, insofar as
appealed from, denied in part the motion of defendants for summary
judgment dismissing the complaint and granted the cross motion of
plaintiff for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court